19-2440
     Sherpa v. Garland
                                                                               BIA
                                                                          Nelson, IJ
                                                                       A206 258 836
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 28th day of September, two thousand twenty-one.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8                 Chief Judge,
 9            JOSEPH F. BIANCO,
10            STEVEN J. MENASHI,
11                 Circuit Judges.
12   _____________________________________
13
14   DOLA SHERPA, AKA DOELA SHERPA
15            Petitioner,
16
17                       v.                                  19-2440
18                                                           NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Gary J. Yerman, Esq., New York,
25                                       NY.
26
27
28
 1   FOR RESPONDENT:             Joseph H. Hunt, Assistant Attorney
 2                               General; Bernard A. Joseph, Senior
 3                               Litigation Counsel; Rodolfo D.
 4                               Saenz, Trial Attorney; Jeremy M.
 5                               Hall, Law Clerk, Office of
 6                               Immigration Litigation, United
 7                               States Department of Justice,
 8                               Washington, DC.

 9          UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DENIED.

13          Petitioner Dola Sherpa, a native and citizen of Nepal,

14   seeks review of a July 16, 2019, decision of the BIA affirming

15   a January 30, 2018, decision of an Immigration Judge (“IJ”)

16   denying asylum, withholding of removal, and relief under the

17   Convention Against Torture (“CAT”). In re Dola Sherpa, No.

18   A206 258 836 (B.I.A. July 16, 2019), aff’g No. A206 258 836

19   (Immig. Ct. N.Y. City Jan. 30, 2018).   We assume the parties’

20   familiarity with the underlying facts and procedural history.

21          We have reviewed the IJ’s decision as modified by the

22   BIA.    See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d

23   520, 522 (2d Cir. 2005).    The applicable standards of review

24   are well established.   See 8 U.S.C. § 1252(b)(4)(B); Hong Fei

25   Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018) (reviewing

                                    2
 1   adverse credibility determination for substantial evidence).

 2         “Considering the totality of the circumstances, and all

 3   relevant factors, a trier of fact may base a credibility

 4   determination on the demeanor, candor, or responsiveness of

 5   the    applicant . . . ,       the        consistency    between      the

 6   applicant’s . . . written      and       oral   statements . . . ,    the

 7   internal    consistency   of   each      such    statement,   [and]   the

 8   consistency of such statements with other evidence of record

 9   . . . without regard to whether an inconsistency, inaccuracy,

10   or falsehood goes to the heart of the applicant’s claim, or

11   any other relevant factor.”          8 U.S.C. § 1158(b)(1)(B)(iii).

12   “We   defer . . . to      an   IJ’s       credibility    determination

13   unless . . . it is plain that no reasonable fact-finder could

14   make such a[]. . . ruling.”      Xiu Xia Lin v. Mukasey, 534 F.3d

15   162, 167 (2d Cir. 2008); accord Hong Fei Gao, 891 F.3d at 76.

16         The   agency’s   adverse       credibility     determination     is

17   supported by substantial evidence because Sherpa’s testimony

18   was internally inconsistent regarding the year of the sole

19   incident of alleged physical harm, she testified she was

20   “supposed to say 2013,” and she provided a different account

21   of the severity of her harm than a supporting letter.                 The


                                          3
 1   inconsistencies provide sufficient support for the adverse

 2   credibility determination.          See Likai Gao v. Barr, 968 F.3d

 3   137, 145 n.8 (2d Cir. 2020) (“[E]ven a single inconsistency

 4   might preclude an alien from showing that an IJ was compelled

 5   to find h[er] credible. Multiple inconsistencies would so

 6   preclude      even   more    forcefully.”).           Moreover,   the    IJ

 7   reasonably inferred that Sherpa’s comment about what she was

 8   “supposed to say” was indicative of a memorized story.                  See

 9   Siewe v. Gonzales, 480 F.3d 160, 167 (2d Cir. 2007) (“When

10   there   are    two   permissible        views   of    the   evidence,   the

11   factfinder’s choice between them cannot be clearly erroneous.

12   Rather, a reviewing court must defer to that choice so long

13   as   the    deductions      are   not     illogical    or    implausible.”

14   (internal     quotation     marks   and    citation     omitted)).      The

15   adverse credibility determination is dispositive of asylum,

16   withholding of removal, and CAT relief because all three forms

17   of relief rely on the same factual predicate.                 See Paul v.

18   Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

19




                                          4
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  5